—In a proceeding to terminate parental rights pursuant to Social Services Law § 384-b, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Greenbaum, J.), dated October 27, 1998, as, after a fact-finding hearing, terminated his parental rights to the child Jasmin T. on the ground of abandonment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that there was clear and convincing proof of the father’s abandonment of Jasmin T. during the six-month period prior to the filing of the petition (see, Social Services Law § 384-b [5] [b]; Matter of I.R., 153 AD2d 559, 560; Matter of Rose Marie M., 94 AD2d 734). The father failed to show a good reason for his failure to contact or communicate with his daughter (see, Matter of Charmaine T., 173 AD2d 625, 626-627). Neither the order of protection, the father’s drug use, nor his incarceration prevented him from contacting his child or the agency by telephone or by letter (see, Matter of Anthony M., 195 AD2d 315; Matter of Dawntal Danielle C., 170 AD2d 375; Matter of Thomas G., 165 AD2d 729; Matter of I.R., supra; Matter of Ulysses T., 87 AD2d 998, affd 66 NY2d 773). Ritter, J. P., S. Miller, Friedmann and Crane, JJ., concur.